Citation Nr: 0710505	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-42 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963, with subsequent unverified periods of active 
duty, active duty for training, and inactive duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he lost his hearing as a result of 
flight line service in the Air Force Reserves.  The veteran 
has stated that this period lasted from approximately 1980 to 
1986.  At the present time, VA has not yet verified the 
veteran's Reserve service and has not requested personnel or 
service medical records from this period of service.  Given 
that VA has not satisfied its duty to assist in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, the Board believes a remand is in order.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request complete copies 
of the veteran's Reserve records (both 
personnel and medical records) from all 
appropriate records depositories or other 
sources.  All efforts to obtain such 
records are to be documented in the claims 
folder, as are all negative replies.  The 
RO is to also request that all periods of 
ACDUTRA and INACDUTRA for the veteran's 
Reserve service be verified.

2.  The appellant should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

3.  The veteran's entire claims file must 
then be made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion must be offered regarding the 
etiology of the veteran's bilateral 
hearing loss.  The physician is asked to 
express a medical opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran's 
hearing loss is related to service.  If 
the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one must be conducted.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Again, the claims file must 
be made available to and reviewed by the 
examiner.

4.  The RO must notify the appellant that 
it is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




